        Case: 3:18-cv-00116-wmc Document #: 104 Filed: 05/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEREMY T. GREENE,

        Plaintiff,
                                                     Case No. 18-cv-116-wmc
   v.

CHAPLAIN TESLIK, MICHAEL MEISNER,
CINDY O’DONNELL, KELLI R. WILLARD-
WEST, MS. SCHUELER, KEVIN CARR,
RYAN BLOUNT, and CHARLES FACKTOR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             5/27/2021
        Peter Oppeneer, Clerk of Court                        Date
